DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 04/20/2021 has been entered.  Claim 19 has been newly added.  Claims 1-19 remain pending in this application.  Applicant’s amendments to claims have overcome the claim objections, as previously set forth in the Non-Final Office action mailed 01/26/2021.
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


	Claims 1-2, 7-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. US Pub 2016/0031506 (hereinafter Lloyd).
 	Regarding claims 1 and 18, Lloyd teaches a motor vehicle system, comprising: 
 	a first motor vehicle (fig. 27, element 12) containing an onboard electrical system having a plurality of electrical consumers (such as a lighting system, a heating/cooling system, other loads, etc), a generator (it would have been obvious to one skilled in the art to understand that a conventional electric vehicle includes an onboard charger, which is able to take the incoming AC electricity supplied via the charge port/charging interface and converts it to DC power for charging the traction battery) and an onboard electrical system rechargeable battery (fig. 28, element 206); 
 	a secondary vehicle (fig. 27-28, element 10; an electric bicycle) having an electric motor (142) and a device rechargeable battery (26), 
 	said secondary vehicle being a last-mile vehicle (10; an electric bicycle) and being accommodated in or carried by said first motor vehicle (¶ 0198; the vehicle 12 includes a docking system 208 having a lift arm for connecting to and lifting the electric bicycle 10 into the vehicle 12); and 
 	said first motor vehicle (fig. 31, element 12) having a bidirectional interface (see fig. 32 and ¶ 0179,0183, 0198, 0202; the lift arm may have electric connections 212 in communication with the battery 206) for connecting to said device rechargeable battery of said secondary vehicle (¶ 0198) such that said device rechargeable battery being coupled to said onboard electrical system via said bidirectional interface (see fig. 32), via a plug-type connector (see fig. 32) or in a contactless fashion, and in a coupled ¶ 0202; the battery 26 of the electric vehicle 10 can supply power to the vehicle 12 through the vehicle charging console).
 	Regarding claim 2, Lloyd teaches the motor vehicle further comprising a specific receptacle for receiving the device rechargeable battery of the secondary vehicle and/or the secondary vehicle (¶ 0198 and fig. 31).
 Regarding claim 7, though Lloyd does not expressly disclose wherein said bidirectional interface is configured for an operating voltage which is higher than 20 V, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide an operating voltage which is higher than 20 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05.
	Regarding claim 8, Lloyd teaches wherein said bidirectional interface is configured for a plurality of device rechargeable batteries (able to charge another electric bicycle with compatible electrical connections; see fig. 31).
 Regarding claim 9, Lloyd discloses wherein said onboard electrical system rechargeable battery and device rechargeable batteries which can be (interpret as “can be” or “cannot be”) coupled by means of said bidirectional interface form a rechargeable battery system (see fig. 31). 
In re Aller, 105 USPQ 233.  See MPEP 2144.05.
 Regarding claim 10, though Lloyd does not expressly disclose wherein a ratio of a capacity of said onboard electrical rechargeable battery to an overall capacity of a rechargeable battery system is higher than 0.3, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide an overall capacity of a rechargeable battery system is higher than 0.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05.
 Regarding claim 11, though Lloyd does not expressly wherein a ratio of a capacity of said onboard electrical rechargeable battery to an overall capacity of a rechargeable battery system is lower than 0.8, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide an overall capacity of a rechargeable battery system is lower than 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05.
Regarding claim 12, Lloyd discloses wherein said onboard electrical system has a controller configured to detect coupled device rechargeable batteries and to control currents into and out of the coupled device rechargeable batteries (¶ 0179), wherein, in one operating mode, electrical power is drawn from the coupled device rechargeable batteries (¶ 0162, 0166, 0168-0169).
 Regarding claim 16, Lloyd discloses wherein the motor vehicle is part of a model range of motor vehicles, wherein the motor vehicles of the model range differ in terms of capacities of installed onboard electrical system rechargeable batteries, and wherein the capacities of the installed onboard electrical system rechargeable batteries of the motor vehicles of the model range which have said bidirectional interface are reduced compared to the capacities of the installed onboard electrical system rechargeable batteries of the motor vehicles of the model range which do not have said bidirectional interface (¶ 0212, 0215, 0216).
	Regarding claims 17 and 19, Lloyd teaches wherein the motor vehicle is a passenger car (see fig. 31, element 12) and the last mile vehicle is a single-person vehicle selected from the group consisting of an electric longboard, a kickboard, a scooter, an electric scooter, a pedal scooter, a folding mini-scooter, a pedal electric bike and an electric bike (fig. 31, element 10).
 	Claims 3-4, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Pischke et al. US Pub 2012/0286569 (hereinafter Pischke).
 	Regarding claim 3, Lloyd is silent about wherein the interface has an electrical or electronic coupling element, which has a direct voltage converter and a bypass circuit which is connected in parallel with said direct voltage converter.

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lloyd to incorporate with the teaching of Pischke by connecting a changeover switch with the DC/DC converter in parallel, because it would be advantageous to function as a backup in the event of failure of DC/DC converter 92 in ¶ 0053.
 	Regarding claim 4, Lloyd discloses wherein said onboard electrical system has a controller configured to control currents across said bidirectional - 32 -FDST-P160490 interface into and out of coupled device rechargeable batteries, specifically in dependence on an electrical power level which is to be transmitted via said bidirectional interface (¶ 0166).
 	Regarding claim 6, Lloyd in view of Pischke discloses wherein said direct voltage converter and said bypass which is connected in parallel with said direct voltage converter are configured for different current-carrying loads (Pischke, ¶ 0032 and fig. 4-5; two groups of loading units; first group includes 68…76, second group includes 78).
 	Regarding claim 15, Lloyd does not disclose wherein said onboard electrical system has at least one primary electrical system and one secondary electrical system, wherein said primary electrical system is configured for an operating voltage which is higher than that of said secondary electrical system, and  - 34 -FDST-P160490 wherein said primary 
 	However, Pischke further discloses wherein said onboard electrical system has at least one primary electrical system (fig. 4, element 78) and one secondary electrical system (fig. 4, element 68), wherein said primary electrical system is configured for an operating voltage which is higher than that of said secondary electrical system (¶ 0045), and  - 34 -FDST-P160490 wherein said primary electrical system has said generator (¶ 0033; a generator 80 and see fig. 4), said onboard electrical rechargeable battery (82) and said bidirectional interface (¶ 0052).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lloyd to incorporate with the teaching of Pischke by having two different electrical voltage system in the vehicle, because it would be advantageous to minimize the size of the corresponding DC/DC converter.
	
 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Ohkouchi et al. US Pub 2004/0222767 (hereinafter Ohkouchi).
 	Regarding claim 13, Lloyd does not disclose wherein one of said electrical consumers forms an electrically driven compressor.
 	Ohkouchi further discloses an automotive vehicle includes an inverter system further comprises an inverter operating under electric power supply of the high-voltage battery is provided for controlling a drive motor of the vehicle or a motor equipped in an electrically-driven compressor in ¶ 0002. 
.
 	
 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Proebstle (US Pub 2015/0042161).
 	Regarding claim 14, Lloyd does not disclose wherein one of said electrical consumers forms an active roll stabilizer.
 	However, Proebstle further discloses a vehicle includes electric chassis components, such as an electric roll stabilization system of the vehicle in ¶ 0032.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lloyd to incorporate with the teaching of Proebstle by including an active roll stabilization system in the event of a driving maneuver, because it would be advantageous to improve obstacle avoidance at high speed.

Allowable Subject Matter
 	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/06/2021